Case 1:19-cv-02316-RC Document 32 Filed 04/02/20 Page 1 of 7

UNITED STATES DISTRICT COURT

for the
District of Columbia

David Alan Carmichael
et al.

Plaintiffs

Vv. Civil Action No. 1:19-CV-2316-RC

Michael Richard Pompeo
In his Official Capacity as Secretary of State
et al.

Nee Nee! Se ee ee ee” ee” Se ee’ ae” ee” ee”

Defendants

Coversheet

Plaintiffs’ Combined Reply to Defendants’ Opposition
To Plaintiffs’ Motion For Partial Summary Judgment

Addendum 3

Declaration of Fact, William Mitchell Pakosz
Case 1:19-cv-02316-RC Document 32 Filed 04/02/20 Page 2 of 7

I, William Mitchell Pakosz, declare that I have conferred with the two other plaintiffs on this
“Plaintiffs’ Combined Reply to Defendants’ Opposition To Plaintiffs’ Motion For Partial
Summary Judgment.” I agree with them that this is our reply to the Defendants’ response to our
cross-motion on the First Cause of Action. The foregoing statements known by me first-hand are
true. The other facts, deducible by the facts and circumstances, are believed by me to be true
unless refuted by proof. I so swear under the penalty of perjury under the laws of the United

States of America.

Signed Wh pe (hee Date: SL 4 av 22 &
William Mitchell Pakosz | 79
P.O. Box 25
Matteson, Illinois 60443

Page 22 of 23
Case 1:19-cv-02316-RC Document 32 Filed 04/02/20 Page 3 of 7

CERTIFICATE OF SERVICE

I, William Mitchell Pakosz, hereby certify that I delivered
by mail, my signature page and addendum 3 for the
Plaintiffs’ “Combined Reply to Defendants’ Opposition To
Plaintiffs’ Motion For Partial Summary Judgment” for case
#1:19-CV-2316-RC, Carmichael v. Pompeo. I mailed the
documents with this certificate of service to the Court at:

Angela D. Caesar

Clerk of Court, District Court of the United States
Attn: Tonya Hightower

United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

I sent A copy of the documents and certificate of service
to:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

I served myself at:
William Mitchell Pakosz
Box 25

Matteson, Illinois 60443

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is

| Dw W baie

William Mitchell Pakosz

 

 
Case 1:19-cv-02316-RC Document 32 Filed 04/02/20 Page 4 of 7

UNITED STATES DISTRICT COURT

for the
District of Columbia

David Alan Carmichael
et al.

Plaintiffs
Vv. Civil Action No. 1:19-CV-2316-RC

Michael Richard Pompeo
In his Official Capacity as Secretary of State
et al.

4 ae a eee ee ee ee

Defendants
Plaintiffs’ Combined Reply to Defendants’ Opposition
To Plaintiffs’ Motion For Partial Summary Judgment

Addendum 3

Plaintiff Pakosz’s Declaration of Fact and Motion To Add To The Record As Evidence,
Pakosz’s Petition For Joinder And Subsequent Documents

1. The “PETITION FOR JOINDER by William Mitchell Pakosz” was filed by the Clerk filed on
September 27, 2019 (ECF 6, Att. 2); and was signed as sworn under oath, verified by a notary public
commissioned in the State of Illinois, with the Notary’s jurat seal affixed. There I did swear that “... the
foregoing statement of facts is true.”

2. The Complaint — Amended, filed by the Clerk on December 3, 2019 (ECF 15), was signed by me
(p. 45 of 46) sworn under the penalty perjury where I declared, “I, William Mitchell Pakosz, do swear
that the foregoing facts in the statement of facts, known by me first-hand, are true. The other facts,
deducible by the facts and circumstances, are believed by me to be true unless refuted by proof. Under
the penalty of perjury under the laws of the United States.”

3. My Petition for Joinder sworn declaration (ECF 6, Att. 2), and my sworn declaration in the
Complaint - Amended (ECF 15), and the facts therein, have not been particularly refuted by the

Defendants though they have had ample time. Facts from those documents (ECF 6 & 15) were cited in

Page 1 of 2
Case 1:19-cv-02316-RC Document 32 Filed 04/02/20 Page 5 of 7

the “Plaintiffs” Combined Memorandum In Support of: Response to Defendants’ Motions to Dismiss
Rule 12(b)(1) and (6), or In The Alternative For Summary Judgment under Rule 56; and Plaintiffs
Cross-Motion for Declaratory Partial Summary Judgment and Injunction On The First Cause of Action”
(ECF 27, Att. 1) Facts from those documents (ECF 6 & 15) were cited in the “Plaintiffs Statement of
Undisputed and Uncontroverted Facts (ECF 27, Att. 3). The Defendant had ample time to refute them
particularly but has not done so.

4. Thereby move, that my Petition for Joinder (ECF 6, Att. 2), and my sworn declaration in the

Complaint - Amended (ECF 15), be ordered as evidence for the record.

I, William Mitchell Pakosz, swear under the penalty of perjury under the laws of the United States of
America, that the foregoing statements known by me first-hand are true. The other facts, deducible by

the facts and circumstances, are believed by me to be true unless refuted by proof.

(Signature): Wn SK Lipaka; (Date) _/ ZL, a. Zo
William Mitchell Pakosz ~

Box 25
Matteson, Illinois 60443

 

Page 2 of 2
Case 1:19-cv-02316-RC Document 32 Filed 04/02/20 Page 6 of 7

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

April 1, 2020

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

Re: Case #1:19-CV-2316-RC, Carmichael v. Pompeo Plaintiffs’ Combined
Reply to Defendants’ Opposition To Plaintiffs’ Motion For Partial Summary
Judgment

Clerk Caesar,

Enclosed is the signature page # 22 of 23 for the above referenced document.
Because of the great distance between the joined Plaintiffs, we did not have time
to ship my signature page to our case manager before the deadline to file the
package to you. We all are meeting the deadline simultaneously.

Also enclosed in the contents for Addendum 3. It is a motion to add my Petition
For Joinder (ECF 6, Att. 2) and the Complaint - Amended (ECF 15) as evidence.
The case manager, Plaintiff Carmichael, sent the package to you with merely a
green cover sheet labeled “Addendum 3”. Please insert these contents into our
referenced submission and forward my motion to the Court.

Respectfully,

William Mitchell M Yakoog

WMP/dac

CC: David Alan Carmichael
Lawrence Donald Lewis
U.S. Attorney for D.C.
Case 1:19-cv-02316-RC Document 32 Filed 04/02/20 Page 7 of 7

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

April 1, 2020

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

Re: Case #1:19-CV-2316-RC, Carmichael v. Pompeo, Plaintiffs’ Combined Reply to
Defendants’ Opposition To Plaintiffs’ Motion For Partial Summary Judgment

Attorney Shea,

Enclosed is my signature page and Addenda 3 containing motions to add evidence to
the record.

Respectfully,

7
bn J Lx Le LEG

William Mitchell Pakosz 7
